 



Exhibit 10.36

CHANGE OF CONTROL AGREEMENT

     AGREEMENT made as of this ninth day of October, 2001, between Meridian
Medical Technologies, Inc., a Delaware corporation (hereinafter “Company”), and
____________ (hereinafter “the Executive”).

     WHEREAS, the Company wishes to assure the continued availability of the
Executive’s services and to create an environment which will promote the
Executive’s giving impartial and objective advice in circumstances resulting
from the possibility of a Change of Control (as herein defined) of the Company;
and

     WHEREAS, the Company and the Executive wish to provide the Executive with
financial protection in the event significant changes in the Executive’s
employment status occur following a Change of Control of the Company.

     NOW, THEREFORE, the Company and the Executive, in consideration of the
terms and conditions set forth herein and other valuable consideration, receipt
and sufficiency of which are hereby acknowledged, mutually covenant and agree as
follows:

1. Term.

     The term of this Agreement shall commence on the date hereof and terminate
on October 9, 2004 unless the Executive’s employment with the Company or a
subsidiary is sooner terminated prior to a Change of Control in which case it
will terminate upon the termination of the Executive’s employment (the “Term”),
provided, however, if a Change of Control occurs prior to October 9, 2004, then
this Agreement will terminate on the second anniversary of the Change of
Control.

2. Payments Upon Change of Control and Termination Event.

     The Company shall make payments to the Executive as provided for in
paragraph 4 hereof upon the occurrence of both a Change of Control of the
Company and a Termination Event, as such terms are defined in paragraph 3.

3. Definitions.

     (a)      “Annual Bonus” shall mean the greater of (a) the annual bonus paid
or payable by the Company to the Executive for the fiscal year immediately
preceding the Date of Termination and (b) the average of the bonuses paid or
payable to the Executive in the three (3) fiscal years immediately preceding the
fiscal year in which the Change of Control falls.

     (b)      “Base Salary” shall mean an amount equal to the Executive’s
highest annual base salary after the date hereof and preceding a Termination
Event.

     (c)      “Cause” means (i) the Executive’s failure or refusal to perform
satisfactorily any duties reasonably required of the Executive by the Company
(other than





--------------------------------------------------------------------------------



 



by reason of disability), after reasonable demand for substantial performance is
delivered by the Company specifically identifying the manner in which the
Company believes the Executive has not performed his duties; (ii) the commission
by the Executive of a felony or the perpetration by the Executive of a dishonest
act against or breach of fiduciary duty toward the Company or any of its
customers, employees, or vendors; or (iii) any willful act or omission by the
Executive which is injurious in any material respect to the financial condition
or business reputation of the Company. For purposes of this definition, no act,
or failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by him not in good faith and without reasonable
belief that his act or omission was in the best interests of the Company.

     (d)      A “Change of Control” shall be deemed to have occurred if any of
the following have occurred prior to the expiration of the Term:

                (i)      any person or group of persons (as defined in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“1934 Act”)) together with its affiliates, excluding employee benefit plans of
the Company, is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the 1934 Act) of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities;

                (ii)      individuals who at the beginning of any two-year
period during the Term constitute the Board of Directors of the Company (the
“Board”), plus new Directors whose election or nomination for election by the
Company’s shareholders is approved by a vote of at least two-thirds (2/3) of the
Directors then still in office who were Directors at the beginning of such
two-year period (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors still in office who were directors at
the beginning of such period), cease for any reason during such two-year period
to constitute at least two-thirds (2/3) of the members of the Board;

                (iii)      the consummation of a merger or consolidation of the
Company with any other corporation or entity regardless of which entity is the
survivor, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) at least 60% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

                (iv)      the shareholders of the Company approve a plan of
complete liquidation or winding-up of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or

                (v)      any other event which the Board determines should
constitute a Change of Control.

-2-



--------------------------------------------------------------------------------



 



     (e)      A “Termination Event” shall be deemed to have occurred if, within
the twenty-four (24) month period following a Change of Control, (i) the
Executive’s employment with Company is terminated by the Company without Cause,
other than by reason of death, retirement on or after the Executive attains the
age of sixty-five (65) or disability that entitles the Executive to long-term
disability benefits under the Company’s long-term disability plan or policy, or
(ii) the Executive voluntarily terminates his employment with the Company within
30 days after the occurrence of any of the following events:

                (i)      the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities immediately prior to the Change of Control, or any other action
by the Company which results in a diminution in any material respect in such
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;

                (ii)      a reduction by the Company in the Executive’s annual
base salary as in effect on the date hereof, as the same may be increased from
time to time;

                (iii)      the Company’s requiring the Executive to be based at
any office or location that is more than fifty (50) miles from the Executive’s
office or location immediately prior to the Change of Control;

                (iv)      the failure by the Company (i) to continue in effect
any bonus, stock option, or other cash or equity-based incentive plan in which
the Executive participates immediately prior to a Change in Control that is
material to the Executive’s total compensation, unless an arrangement not
materially less favorable to the Executive (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or (ii) to continue
the Executive’s participation in such plan (or in such substitute or alternative
plan) on a basis at least as favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, as existed immediately prior to the Change of Control; or

                (v)     the failure by the Company to continue to provide the
Executive with benefits that in the aggregate are not materially less favorable
to the Executive than those received by the Executive under the Company’s
pension (including, but not limited to, tax-qualified plans), life insurance,
health, accident, disability or other welfare plans in which the Executive was
participating, at costs not materially greater than to those paid by the
Executive, immediately prior to the Change of Control.

-3-



--------------------------------------------------------------------------------



 



4. Cash Payments.

     In the event of a Termination Event, the Company agrees to pay to the
Executive the following amounts:

     (a)      the Executive’s full base compensation as earned through the date
of the Termination Event at the rate in effect on the date the Termination Event
occurs;

     (b)      any bonus to which the Executive has become entitled but which has
not yet been paid to the Executive;

     (c)      a lump sum cash payment equal to the sum of: (i) the Executive’s
combined base compensation for the twelve-month period immediately preceding the
Notice of Termination, and (ii) the Executive’s Annual Bonus; and

     (d)      a lump sum cash payment equal to the product of:

                (i)      the higher of (A) the target bonus to which the
Executive would have become entitled for the fiscal year in which the
Termination Event falls, assuming that all applicable performance goals for the
year of termination would have been satisfied, or (B) the Executive’s Annual
Bonus; and

                (ii)      a fraction, the numerator of which is the number of
days in the then-current fiscal year through the date of the Termination Event,
and (B) the denominator of which is 365.

5. Death of Executive.

     If the Executive dies before receiving all payments payable to him under
paragraph 4 of this Agreement, the Company shall continue to make payments
pursuant to paragraph 4 hereof to the Executive’s spouse, or if the Executive
leaves no spouse, to the estate of the Executive.

6. Health and Life Insurance Benefits.

     The Company agrees to maintain, for a period of twelve (12) months
following the date of the occurrence of a Termination Event, the Executive’s
eligibility for and participation in any health and life insurance plans in
which the Executive was eligible to participate prior to the Termination Event
and upon the same basis and cost as prior to the Termination Event, provided
however, that if, for any reason, the Company is unable to continue the
Executive’s participation in any such plan, the Company shall cause the
Executive to be eligible to participate in a substantially equivalent
arrangement upon substantially the same basis and cost (determined on an
after-tax basis) as prior to the Termination Event. Notwithstanding any other
provision of this Agreement to the contrary, if in connection with the
termination of the Executive’s employment for any reason the Company is
obligated by law or by contract (including any employment or severance agreement
other than this Agreement) or by Company plan or policy to provide the Executive
with life or health insurance after the Executive’s termination (or a cash

-4-



--------------------------------------------------------------------------------



 



payment in lieu thereof), then any health and life insurance required to be
provided under this paragraph shall be reduced by the amount of any payments and
similar benefits described above, as applicable.

7. No Duty to Seek Other Employment.

     Amounts payable to the Executive under this Agreement shall not be reduced
by the amount of any compensation received by the Executive from any other
employer or source, and the Executive shall not be under any obligation to seek
other employment or gainful pursuit as a result of this Agreement.

8. Reduction of Payments.

     Notwithstanding any other provision of this Agreement, in the event that
any payment or benefit received or to be received by the Executive in connection
with a Change of Control or the termination of the Executive’s employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement (all such payments and benefits, including the payments and
benefits provided for hereunder, being hereinafter called “Total Payments”)
would not be deductible (in whole or part), by the Company, an affiliate or
other person or entity making such payment or providing such benefit as a result
of Section 280G of the Internal Revenue Code of 1986, as amended, then, to the
extent necessary to make such portion of the Total Payments deductible, (A) the
cash payments provided for by paragraph 4 hereof shall first be reduced (if
necessary, to zero), and (B) the benefits provided for by paragraph 6 hereof
shall next be reduced. For purposes of this limitation, no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived by
written notice to the Company prior to the date of payment shall be taken into
account. All determinations required to be made under the provisions of this
paragraph 8 hereof shall be made by tax counsel selected by the Company’s
independent auditors and reasonably acceptable to the Executive.

9. Payment of Compensation to Termination Date.

     In addition to any other payments payable to the Executive hereunder, the
Company shall pay the Executive full compensation and all other amounts and
benefits to which the Executive is entitled through the termination of his
employment.

10. No Right to Continued Employment.

     This Agreement shall not confer upon the Executive any right with respect
to continuance of employment by the Company or any subsidiary, nor shall it
interfere in any way with the right of his employer to terminate his employment
at any time. No payments hereunder shall be required except upon the occurrence
of both a Change of Control of the Company and a Termination Event. Thus, except
as specifically provided herein, no payments hereunder shall be made on account
of termination of the Executive’s employment (i) upon the Executive’s death,
disability or retirement, (ii) by the Company with or without cause or
(iii) upon the Executive’s voluntary termination.

-5-



--------------------------------------------------------------------------------



 



11. Waiver of Breach.

     Waiver by any party of a breach of any provision of this Agreement shall
not operate as or be construed as a waiver by such party of any subsequent
breach hereof.

12. Invalidity.

     The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision, which shall
remain in full force and effect.

13. Legal Fees and Expenses.

     The Company shall pay to the Executive all reasonable legal fees and
expenses incurred by the Executive as a result of a bona fide dispute regarding
the application of any provision of this Agreement. Such payments shall be made
within five (5) business days after delivery of the Executive’s respective
written requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.

14. Ratification of Previous Employment Agreement.

     The Executive ratifies and confirms the terms and obligations of the
[Agreement] entered into between the Company and the Executive relating to,
among other things, non-competition with the Company.

15. Entire Agreement; Written Modification; Termination.

     This Agreement contains the entire agreement between the parties concerning
the matters covered hereby. No modification, amendment or waiver of any
provision hereof shall be effective unless in writing specifically referring
hereto and signed by the party against whom such provision as modified or
amended or such waiver is sought to be enforced. This Agreement shall terminate
as of the time the Company makes the final payment which it may be obligated to
pay hereunder or provide the final benefit which it may be obligated to provide
hereunder. This Agreement supersedes and replaces any earlier agreement on the
subject matter hereof, including the Change of Control Agreement between the
Executive and the Company, dated insert date.

16. Counterparts.

     This Agreement may be made and executed in counterparts, each of which may
be considered an original for all purposes.

17. Successors.

     This agreement shall be binding upon the Company’s successors by reason of
merger, consolidation or otherwise.

-6-



--------------------------------------------------------------------------------



 



18. Governing Law.

     This Agreement is governed by and is to be construed and enforced in
accordance with the laws of the State of Delaware.

     IN WITNESS WHEREOF, the undersigned parties have executed or caused to be
executed this Agreement as of the day and year first above written.

  MERIDIAN MEDICAL TECHNOLOGIES, INC  
By:__________________________________________       James H. Miller
      Chairman, President and Chief Executive Officer         “EXECUTIVE”    
     _____________________________________

-7-